Citation Nr: 1706742	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left ankle muscle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971, and from December 1980 to December 1983.  He also had unverified periods of service in the Army Reserve in 1997 and 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In January 2016, the Board granted the Veteran's petition to reopen a claim for service connection for a left muscle injury and remanded the remaining issue of entitlement to service connection for further development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a May 2014 hearing.  A transcript is associated with the Virtual VA claims file.


FINDING OF FACT

The Veteran does not have a current diagnosis of a left ankle muscle injury or any residuals thereof.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle muscle injury have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has met its duties to notify and assist the Veteran with his current claim.  The Veteran received timely and adequate notice prior to the initial adjudication of his appeal, and the RO associated all identified and available relevant private and VA treatment records with the claims file.  At the Veteran's May 2014 hearing, the undersigned elicited relevant testimony and suggested evidence that would help the Veteran substantiate his claim.  Further, in March 2015, VA provided an examination and obtained an opinion pertaining to the Veteran's appeal.  The examination and opinion are adequate, as the examiner considered the relevant history of the Veteran's symptoms and provided sufficiently detailed findings concerning the Veteran's left ankle muscles.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Neither the Veteran nor his representative has asserted that any additional records need to be obtained or additional examinations scheduled.  

II.  Service Connection

The Veteran contends that he has a left ankle muscle injury that was incurred during his active service in 1981.  While it subsequently resolved, he contends that it previously resurfaced in 1997, and could possibly resurface again in the future and prevent him from returning to work as a truck driver.  See Transcript of Record at 7, 11-12, 15-16.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Competent, credible, and probative medical evidence fails to establish that the Veteran has had a current diagnosis of a distinct left ankle muscle injury at any point during the period on appeal.  The March 2015 VA examiner found that, while the Veteran had a history of a non-penetrating in-service left ankle muscle injury, he did not have a current left ankle muscle injury or any residual effects from his in-service left ankle muscle injury.  The Veteran did not offer any complaints pertaining to his left lower leg muscles, and a physical examination revealed a normal left leg, without any defects of any kind.  While VA treatment records do show that the Veteran was treated in 2014 for complaints of leg cramps that affected his left and right legs, VA clinicians did not diagnose him with a left ankle muscle injury, and the cramps were thought to be side effects of a prescription he had taken to treat his nonservice-connected diabetes mellitus.  See August 2015 Statement; August 2014 VA Treatment Records (noting prescription was discontinued due to leg cramping and whole-body pain); June 2014 VA Treatment Records (no longer experiencing leg pain); May 2014 VA Treatment Records (discontinuing prescription due to known side effect of leg cramping).  

The Veteran is competent to report that during the period on appeal his left ankle muscles have bothered him, and that he has periodically experienced muscle contractions in the morning which last from 30 seconds to one minute.  See Transcript of Record at 12.  His reports are credible and entitled to great probative weight, as they are largely internally consistent; however, they do not establish that he has had a current diagnosis of a distinct left ankle muscle injury or residuals of his in-service left ankle muscle injury during the relevant period.  

The Veteran is competent to report a diagnosis that is later confirmed; however, as noted above, medical evidence of record fails to confirm any distinct diagnosis or residual.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  While the Veteran believes that he has a current diagnosis or residuals of his in-service left ankle muscle injury, he is not competent to provide a specific medical diagnosis in this case.  The issue is medically complex and requires specialized knowledge and experience, including knowledge of the interplay between numerous parts of the musculoskeletal system, and experience conducting physical examinations of the lower extremities.  Jandreau, 492 F.3d at 1377.  

Moreover, competent, credible, and probative medical and lay evidence in the Veteran's claims file indicates that the Veteran has not had a diagnosis of a distinct left ankle muscle injury, or any residuals of his in-service left ankle muscle injury, at any point after his initial injury resolved in 1982.  

During his May 2014 hearing, and in contemporaneous service records, the Veteran reported that after his initial injury resolved in 1982, he did not experience any subsequent problems with his left ankle muscles during his active service.  See Transcript of Record at 7-9; see also November 1997 Reserve Enlistment Medical History (leg cramps one time in 1982, resolved).  In fact, he reported that he did not experience left ankle muscle pain again until 1997, almost 15 years later.  At that time, his left ankle pain was not attributed to his 1982 in-service left ankle muscle injury; instead, it was attributed to a prescription he had taken to control his cholesterol.  See June 2005 VA Spine Examination; May 2005 VA General Examination (similar symptoms flared up in 1997 when he started taking cholesterol medications, and resolved when the medication was stopped); February 2003 VA Treatment Records (noting history of left ankle pain with cholesterol medication).  

During VA examinations in 2005, the Veteran reported that he had not experienced any recurrence of left lower extremity pain since 1997, other than occasional cramping while driving his truck.  See June 2005 and May 2005 VA Examinations.  He denied any left lower extremity pain, stiffness, or physical limitations, and an X-ray of the left ankle was unremarkable.  Physical examinations found normal muscle strength, symmetric firm muscles, intact sensation, normal deep tendon reflexes, full range of motion, and no tenderness, joint swelling or effusion, muscle spasm, atrophy, or laxity specific to the left lower extremity.  VA examiners found that the objective evidence regarding his left ankle muscles was within normal limits and did not rise to the level of a clinical diagnosis.  

In 2008, the Veteran complained of leg pain while holding down the accelerator in his truck; however, it was the muscles of his right leg, not his left leg, that were affected.  See October 2008 VA Treatment Records.  

Similarly, while he was treated in 2011 for outer thigh and calf pain, it affected the right, not the left, leg.  See July and August 2011 VA Treatment Records.

Moreover, the Board notes that during his May 2014 hearing, the Veteran reported that he has regularly performed physical activity, such as walking for two to three hours per day and stretching, to prevent any recurrence of a left ankle muscle injury; has not needed to use an ankle brace; and has not required any medical treatment for his left ankle muscles.  See Transcript of Record at 3, 12-14.  

Consequently, the Board gives more probative weight to the medical evidence of record, which shows that the Veteran has not had a current diagnosis of a left ankle muscle injury or any residuals of his in-service left ankle muscle injury at any point since filing his September 2011 claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  The medical evidence, including the March 2015 VA examination report, is consistent with the Veteran's lay testimony and other VA and in-service medical evidence of record, all of which indicates that the Veteran's reports of left ankle pain, stiffness, and cramping have not been attributed to a left ankle muscle injury or residuals of his in-service left ankle muscle injury.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  Here, because the evidence does not show the Veteran has had any diagnosed left ankle muscle injury or residuals of his in-service left ankle muscle injury during the pendency of this claim, service connection is not warranted on any basis.  

The Board acknowledges the Veteran's concern that he could develop a residual of his in-service left ankle muscle injury in the future.  See Transcript of Record at 12, 15-16 (discussing fear that left ankle muscle symptoms could recur in several years and prevent him from working as a truck driver).  If the Veteran ever does develop a diagnosis of a left ankle muscle injury or residuals of his in-service left ankle muscle injury, he may file a petition to reopen his claim at that time.


ORDER

Service connection for a left ankle muscle injury is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


